EXAMINER’S AMENDMENT
Drawings
The previous objections to the drawings for failing to show certain features of Claims 1 & 3 are hereby withdrawn, because applicant has cancelled Claim 1 and deleted the offending limitation from Claim 3 in their response filed 03/25/2022.

Specification
The examiner approves applicant’s new title filed 03/25/2022 of:
FLEXIBLE DISPLAY PANEL HAVING MASK-ETCHING METAL CONNECTION LINE IN DISPLAY AND NON-DISPLAY AREAS AND FABRICATING METHOD THEREOF

Claim Objections
The previous claim objections are withdrawn in view of applicant’s claim amendments filed 03/25/2022.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The previous rejections under § 112 are withdrawn in view of applicant’s claim amendments filed 03/25/2022.



Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 2-11 are allowed because, as applicant persuasively explains in their response (see Remarks; pgs. 9-11), the closest prior art of record (i.e. Jeong) neither anticipates nor renders obvious the limitations of instantly amended independent Claims 2 & 7, each similarly including a flexible display panel (see applicant’s Fig. 1 for reference) or fabricating method therefor comprising, inter alia: 
a display area and a non-display area including an IC area and a test binding area;
a signal connection line electrically that connects the source or the drain to an external test circuit; and
a first insulating layer on a metal connection line electrically connected to the source or the drain to transmit a signal of the source or the drain to the pixel electrode layer;
wherein the first insulating layer and/or the metal connection line further extends from the IC area into the test binding area and the metal connection line in the test binding area directly covers the signal connection line;
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892